Citation Nr: 1612725	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-42 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for kidney stones currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a fractured right thumb. 

4.  Entitlement to an increased rating for a low back strain currently evaluated as noncompensable prior to September 20, 2011, and 20 percent disabling thereafter.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for abdominal pain.

7.  Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.

8.  Entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal.

9.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO issued a September 2009 rating decision which, in part, denied entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal.  In a December 2009 correspondence, the Veteran submitted a notice of disagreement (NOD) regarding a separate November 2009 rating decision, but also included disagreement with the above issue from the September 2009 rating decision.

After resolving any benefit of the doubt in favor of the Veteran, the Board construes this document as a NOD with the September 2009 rating decision.  As a timely NOD was filed as to this issue, the Board has jurisdiction over it and it has been included on the title page.  

Additionally, the Board notes that the September 2009 rating decision also denied entitlement to a temporary 100 percent evaluation for hospitalization in excess of 21 days and entitlement to a temporary 100 percent evaluation for convalescence following kidney removal.  Subsequently, in a November 2009 rating decision, the RO denied entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  

The Board finds that the two claims denied in the September 2009 rating decision and the claim denied in the November 2009 rating decision, encompass the same issue for a temporary total evaluation.  

In August 2011, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  

In a subsequent January 2015 rating decision, the RO increased the Veteran's disability rating for his service-connected low back strain to 20 percent disabling, effective September 20, 2011.

The Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in September 2015, he withdrew his hearing request. 

The issues of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal, entitlement to service connection for bronchitis, entitlement to service connection for abdominal pain, entitlement to service connection for headaches, and entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

2.  The Veteran's kidney stone disability does not result in hydronephrosis with frequent attacks of colic, requiring catheter drainage

3.  The Veteran's residuals of a fractured right thumb are manifested by limitation of range of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, but no evidence of ankylosis.  

4.  Prior to September 20, 2011, the Veteran's low back strain was manifested by lumbar flexion to at least 90 degrees and a combined range of motion greater than 235 degrees without painful motion, muscle spasm, guarding, localized tenderness, vertebral body fracture, or incapacitating episodes having a total duration of at least 1 week during the past 12 month period; subjectively, however, the Veteran had significant complaints of pain.

5.  Since September 20, 2011, the Veteran's low back strain has been manifested by flexion to 45 degrees, with no evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for a rating in excess of 10 percent for a kidney stone disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115a-b, Diagnostic Code 7509 (2015).

3.  The criteria for a compensable rating for residuals of a fractured right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2015).

4.  The criteria for a 10 percent rating for low back strain prior to September 20, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for a rating in excess of 20 percent for low back strain beginning September 20, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard July 2008 and January 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in August 2008 and September 2011.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran's hypertension has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.  The 60 percent rating is the highest available under the Diagnostic Code. 

The Veteran is seeking a higher disability rating for his service-connected hypertension disorder.  He asserts that his disability is more severe than reflected by the currently assigned 10 percent evaluation.

As noted above, in order to warrant a 20 percent rating for hypertension, the evidence would have to show that the Veteran's systolic pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.  38 C.F.R. § 4.104, DC 7101.  At no time, during the appeal period, however, has the medical evidence shown that the Veteran's blood pressure readings met these levels.

The Veteran was afforded a VA examination in August 2008.  He reported taking medication which kept his blood pressure under moderate control with significant side effects.  He noted that he had occasional dizziness with change in positions.  
The Veteran's blood pressure was measured at 140/84, 140/82 and 140/86.  The Veteran was diagnosed with stable hypertension.   

At the Veteran's DRO hearing at the RO in August 2011, he noted that he took his own blood pressure readings and that they were running between 160/100 to 160/110.  

The Veteran was afforded a VA examination in September 2011.  He reported taking three medications for his hypertension.  The included readings were 122/84, 120/80 and 140/84.  

The Board has reviewed all of the evidence of record.  Extensive private medical records reflecting the Veteran's blood pressure readings and readings from VA examination reports, to include the above noted examinations, have been associated with his claims file.  None show blood pressure levels that meet the criteria for a rating in excess of 10 percent.

As there is no evidence of systolic pressure predominantly 200 or more, or diastolic pressure predominantly 110 or more, the objective evidence of record does not support the assignment of an evaluation in excess of 10 percent for hypertension under DC 7101.  The Board acknowledges the Veteran's subjective reports of his blood pressure readings, but notes these are inconsistent with the blood pressure readings taken by medical professionals.  The Board finds the blood pressure readings taken by medical professionals to have more probative weight than the Veteran's subjective reports of his blood pressure readings.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 10 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Kidney Stones

The Veteran is currently assigned a 10 percent disability rating for kidney stones under 38 C.F.R. § 4.115b, Diagnostic Code 7509.  See 38 C.F.R. § 4.20 (2015)  Under Diagnostic Code 7509, for hydronephrosis, a 10 percent evaluation is warranted where there is only an occasional attack of colic, without infection and without requiring catheter drainage.  A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage.  A 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

A June 2008 private treatment record shows that the Veteran complained of left flank pain.  A July 2008 private treatment records show that the Veteran had a left proximal ureteral stone removed.   

The Veteran was afforded a VA examination in August 2008.  The examiner noted that hydronephrosis was not found upon examination.  

The Veteran underwent a left nephroureterectomy in September 2008.

At the Veteran's DRO hearing at the RO in August 2011, he stated that he continued to suffer from kidney stones on his right side.  He noted that he had discharge of blood once per month.  He also noted that when there was blockage, it would require catheter drainage.

The Veteran was afforded a VA examination in September 2011.  The Veteran was diagnosed with nephrolithiasis and neoplasm of the kidney.  It was noted that the Veteran was not on medication for his condition.  It was noted that the Veteran had or had experienced in the past, urolithiasis.  The current or past location of the calculi was in the kidney, ureter and bladder.  It was noted that the treatment was zero to one time per year.  Occasional attacks of colic were reported.  No recurrent symptomatic urinary tract or kidney infections were noted.  No residual conditions or complications to neoplasm were noted.  Renal dysfunction was not found.  

The Board finds that the evidence of record does not show that the Veteran meets the criteria for a rating in excess of 10 percent.  To warrant the next higher 20 percent disability rating under Diagnostic Code 7509, the evidence must show frequent attacks of colic requiring catheter drainage.  While the Veteran underwent surgery to remove his left kidney, the evidence does not indicate a history of recurrent stones which can be reasonably categorized as frequent attacks of colic.  The September 2011 VA examiner noted that the Veteran's treatment for kidney stones was zero to one time per year.  In addition, the examination report shows that only occasional attacks of colic were reported.  Finally, the Board notes there is no medical evidence demonstrating frequent colic episodes requiring catheter drainage.  Accordingly, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's kidney stones are not met. 

The Board notes that the Veteran was diagnosed with nephrolithiasis and neoplasm of the kidney.  Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code 7509, except a veteran is entitled to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  The evidence does not indicated that recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year has occurred.  Therefore, Diagnostic Code 7508 is not applicable. 

There are no other diagnostic criteria pertaining to the genitourinary system that could provide the basis for a higher rating.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 10 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Right Thumb

The Veteran's service-connected right thumb is rated as noncompensable under Diagnostic Code 5224.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under Diagnostic Code 5224, for ankylosis of the thumb, a 10 percent rating is warranted for favorable ankylosis of the thumb.  A 20 percent rating (the highest available) is warranted for unfavorable ankylosis of the thumb. 38 C.F.R. § 4.31.

The Veteran's disability can also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under this diagnostic code, for limitation of motion of the thumb, a 10 percent rating is warranted for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent evaluation is the maximum rating under the provisions of Diagnostic Code 5228.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported asymptomatic loss of motion of the thumb.  Upon examination, the Veteran's thumb had a normal appearance without heat, redness, swelling or tenderness.  Flexion was to 90 degrees in the thumb and his palmar abduction was to 70 degrees.  Flexion was to 50 degrees at the distal interphalangeal joint.  No additional limitations were noted after repetitive use related to pain, fatigue, incoordination, weakness or lack of endurance.  The examiner noted a normal examination.  

At the Veteran's DRO hearing at the RO in August 2011, the Veteran stated that his thumb would lock in either a "downward position or straight up and down."  He also noted pain associated with his thumb.

The Veteran was afforded a VA examination in September 2011.  He reported that his thumb was weak and had decreased range of motion.  Flare-ups were not reported.  Upon examination, limitation of motion in the thumb was noted.  A gap between the thumb pad and fingers of less than an inch was found.  No objective evidence of painful motion was noted.  The Veteran was able to perform repetitive motion with no additional limitation.  Functional loss of less movement than normal was noted.  Normal muscle strength was reported and no ankylosis of the thumb or fingers was found.  No scars were noted.

After a review of the evidence of record, the Board finds that a compensable disability rating for the Veteran's residuals of a fractured right thumb is not warranted.  Ankylosis of the thumb has not been noted upon examination, which would render a higher rating unavailable under Diagnostic Code 5224.  While the September 2011 VA examination report reflects a gap between the thumb pad and the fingers, it was noted as less than 1 inch.  In addition, no evidence of the thumb attempting to oppose the fingers was reported.  Finally, there has been no objective medical evidence of pain-related symptoms whatsoever.  The Veteran has reported pain subjectively, but the absence of a showing of it consistently upon examination leads the Board to find that such pain is not sufficient to warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  Thus, the Board finds that an increased, compensable rating is not warranted based on limitation of motion of the thumb under Diagnostic Code 5228.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a compensable rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Low Back Strain 

The Veteran's low back disability is evaluated as noncompensable (zero percent) prior to September 20, 2011, and as 20 percent disabling thereafter, under Diagnostic Code 5237 for "lumbosacral or cervical strain."  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran was afforded a VA examination in August 2008.  He reported throbbing pain above the belt line.  He stated that the pain occurred 3 to 4 times a week and was 8 out of 10.  No acute incapacitation was reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 30 degrees.  His left and right lateral rotations were to 30 degrees and his left and right lateral flexions were to 30 degrees.  Repeat motion did not cause additional loss of motion.  No objective evidence of painful motion, spasm, weakness or tenderness was found.  Neurological findings showed that that the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact.  The Veteran's posture and gait were normal.

At the Veteran's hearing at the RO in August 2011, he stated that his back was tender to the touch and that it was hard to bend over or lean back.  He noted that he usually sat in one position because his back continuously hurt.  

The Veteran was afforded a VA examination in September 2011.  He reported pain in the low back with prolonged sitting, lifting, and bending.  Flare-ups described as swelling, heat and pain were reported.  Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 45 degrees.  His extension was to 20 degrees.  His left and right lateral rotation were to 30 degrees or greater and his left and right lateral flexion were to 30 degrees or greater.  No objective evidence of painful motion was found for any movement.  No changes to the measurements occurred with repetitive use.  

Functional loss or impairment of less movement than normal was found.  The Veteran had localized tenderness with palpation of the paravertebral muscles on the left at level L2-L5.  No guarding or muscle spasms were found.  No atrophy was noted.  The reflex examination showed hypoactivity in the knees and ankle.  The sensory examination was normal.  No radicular pain or symptoms were found.  No neurologic abnormalities or IVDS were noted.

Prior to September 20, 2011, the Board finds that a compensable rating - 10 percent - for a low back strain is warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 10 percent disability rating (the minimum compensable rating), the evidence must establish that the Veteran's forward flexion is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  In this regard, the August 2008 VA examination report revealed forward flexion of the lumbar spine was to 90 degrees, with the five remaining motions to 30 degrees each.  There was no additional limitation in range of motion of the spine following repetitive use testing.  No objective evidence of painful motion, spasm, weakness or tenderness was found, and posture and gait were normal.

The evidence also does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months as required for a 10 percent rating.  At the August 2008 VA examination, no prescribed bed rest was noted.  The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  A higher rating is not warranted under the IVDS Formula.

The Board has, however, considered the subjective complaints of pain experienced by the Veteran.  His complaints during the August 2008 VA examination included throbbing pain above the belt line, occurring 3 to 4 times a week and of a severity of 8 out of 10.  The Board finds that this degree of pain is sufficient to support a 10 percent evaluation under 38 C.F.R. § 4.59.

Since September 20, 2011, the Board finds that a rating in excess of 20 percent disabling is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The report from the September 2011 VA examination revealed forward flexion of the lumbar spine to 45 degrees with no objective evidence of painful motion.  Ankylosis was not reported.  There was no decrease in range of motion for flexion on repetitive use. 

Even considering additional functional limitation due to less movement than normal, as reported at the September 2011 VA examination, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, supra.

Again, the evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent disability rating may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The September 20, 2011 VA examination indicates that no IVDS or incapacitating episodes were reported.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least 4 weeks.

Additionally, the Board has considered whether the Veteran has neurological manifestations of the lumbar spine that may be separately rated under an appropriate Diagnostic Code.  On VA examinations, no neurological manifestations due to the low back disability were noted or alleged.  As such, separate ratings for neurological manifestations of the back disability are not warranted at any time.

In sum, the Veteran's assertions of pain and functional limitations have been considered.  The Veteran's disability level is adequately addressed by the evaluations assigned.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  

Here, the evidence supports a 10 percent rating prior to September 20, 2011, but does not support a rating in excess of 20 percent thereafter, for the Veteran's service-connected low back strain disability.  This determination represents a partial grant and partial denial.  38 C.F.R. §§ 4.7, 4.59.

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence for the Veteran's hypertension disability shows that his condition results in elevated blood pressure readings, requiring medication for control.  The Veteran's service-connected kidney stones disability is manifested by complaints of pain; the rating criteria also notes occasional attacks of colic, not infected, and not requiring drainage.  The Veteran's service-connected right thumb disability is manifested by pain, stiffness, less movement than normal and weakened movement.  The Veteran's service-connected back disability is productive of pain and limited motion.  The above signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the assigned schedular evaluations for each service-connected disability is adequate, and referral is not required.  Id.

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson  v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the September 2011 VA back examination reports reflects that the Veteran reported that he was a nurse and was unable to lift patients due to his back, and the September 2011 VA finger examination report shows that the Veteran's small decrease in strength and range of motion could have minimal impact on his work, he has not contended and there is no evidence of record showing that that his service-connected disabilities render him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to an increased rating for hypertension currently evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for kidney stones currently evaluated as 10 percent disabling is denied.

Entitlement to a compensable rating for residuals of a fractured right thumb is denied.

Entitlement to a 10 percent rating prior to September 20, 2011 for a low back strain is granted, subject to the laws and regulations.

Entitlement to an increased rating for a low back strain currently evaluated as noncompensable prior to September 20, 2011, and 20 percent disabling thereafter, is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.

Initially, the Board notes that the Veteran filed a timely notice of disagreement with regard to the issue of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal which was denied in a September 2009 rating decision.  However, the RO has not issued a statement of the case.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Regarding the Veteran's claims for bronchitis, a report of medical history dated in January 1975 indicates that the Veteran suffered from chronic bronchitis.  A July 1976 service treatment note shows an impression of bronchitis.  

At the Veteran's DRO hearing at the RO in August 2011, he stated that he was hospitalized during service for continuous lung problems and bronchitis.  He noted that he currently used medication and an inhaler for his condition.  

The Veteran has not been afforded a VA examination in connection with his claim for service connection for bronchitis.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., respiratory problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any respiratory condition that may be present.

Regarding the Veteran's claims for abdominal pain, the Veteran's service treatment records dated in October 1987 reflect complaints and an assessment of abdominal pain.  

The Veteran's August 2008 VA examination report shows that Veteran's abdomen was found to be moderately obese, to include an umbilical hernia.  Otherwise, it was soft and nontender without masses or organomegaly.  He was diagnosed with diverticulosis.  

At the Veteran's DRO hearing at the RO in August 2011, he stated that the left side of his abdomen was swollen during his active duty service.  He stated that the pain was located in his left lower quadrant and that his colon would swell.  He stated that this was associated with his diagnosed diverticulitis.  

The Board observes that there is no medical opinion concerning whether the Veteran's currently diagnosed diverticulitis is related to the complaints of abdominal pain in service.  The evidence is otherwise insufficient to properly determine the Veteran's entitlement to service connection for abdominal pain.  Thus, in order to adequately assess this claim, the Board finds that a VA examination is necessary which addresses the Veteran's medical contentions.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

With regard to the Veteran's claim for headaches, at his DRO hearing at the RO in August 2011, he noted that he sought service connection secondary to his hypertension disability.  He stated that his blood pressure was causing headache pain.  He noted that veins in his head would swell over his eyebrows and that there was pressure in his temples.  He noted that his headaches would occur four or five times per month.  

The Veteran has not been afforded a VA examination to determine whether his claimed headache disability is related to his active duty service or his service connected hypertension.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran's claim for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is inextricably intertwined with the above claim of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal being remanded; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the issue of entitlement to service connection for renal dysfunction status post transitional cell carcinoma of the left renal pelvis with left kidney removal.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Schedule the Veteran for a VA respiratory examination by an appropriate professional to determine the nature and etiology of any respiratory condition, to include bronchitis, found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed respiratory disability had its onset during, or was otherwise related to the Veteran's active military service. 

A complete rationale must be provided for all opinions expressed and conclusions reached.
 
3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any gastrointestinal condition, to include abdominal pain and diverticulosis, found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is asked to specifically address the following questions:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed stomach disability is related to the Veteran's active service, to include any abdominal pain noted in service? 

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any headache disability found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.
The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disability is related to the Veteran's active service? 

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disability was caused by the Veteran's service-connected hypertension?

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran service-connected hypertension?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's headache disability prior to aggravation by the service-connected hypertension.

A complete rationale must be provided for all opinions expressed and conclusions reached.

5.  Then, the RO should readjudicate the Veteran's claims on appeal-including his temporary total rating claim.  If any claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


